Citation Nr: 1732907	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  17-05 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for left eye laceration.  

2.  Entitlement to a compensable rating for medial malleolar fracture, right ankle.  

3.  Entitlement to a disability rating in excess of 40 percent for status post open reduction internal fixation with fusion, left wrist fracture with degenerative arthritis and residual scar.  

4.  Entitlement to service connection for left ankle disability.  

5.  Entitlement to service connection for left shoulder disability.  

6.  Entitlement to service connection for right shoulder disability.  

7.  Entitlement to service connection for glioblastoma multiforme of the brain (brain cancer).  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1985 to May 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2014 and September 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In the January 2014 rating decision, the RO denied service connection for glioblastoma multiforme of the brain.  

In the September 2015 rating decision, the RO denied service connection for a left ankle disability, left shoulder disability, and right shoulder disability.  In addition, the RO continued the 30 percent disability rating for status post open reduction internal fixation with fusion, left wrist fracture with degenerative arthritis and residual scar and continued the noncompensable ratings for left eye laceration and medial malleolar fracture, right ankle.  

In a December 2016 rating decision, the RO increased the disability rating to 40 percent for status post open reduction internal fixation with fusion, left wrist fracture with degenerative arthritis and residual scar.  As the increased rating does not constitute a full grant of all benefits possible, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In June 2017, the Veteran filed a claim for TDIU.  While this has not been adjudicated, the issue of unemployability is deemed raised and thus is considered part and parcel with the rating issues already on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, this has been added to the list of issues on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the issuance of the Statement of the Case (SOC) in January 2017 and certification to the Board, the AOJ requested and obtained the Veteran's military personnel records from the Defense Personnel Records Information Retrieval System (DPRIS).  Subsequently, the Veteran's VA treatment records from January 2017 to July 2017 and records from the Social Security Administration (SSA) were associated in the claims file.  Furthermore, VA examinations were performed in August 2017 for the left wrist, left eye laceration, and right ankle, including an examination of the left ankle.  

The appellate process set forth in 38 U.S.C.A. § 7104 (a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the record does not show that the AOJ has addressed the new evidence pertaining to the pending matters and the Veteran has not waived initial AOJ consideration of this evidence.  Accordingly, the Board finds that a remand is required for this evidence to be considered by the AOJ in the first instance and issue a supplemental statement of the case (SSOC) addressing that evidence.  See 38 C.F.R. §§ 20.1304 (c), 19.31 (b)(3) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the issues on appeal, to include consideration of the Veteran's military personnel records, VA treatment records, SSA records, and VA examinations performed in August 2017.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a SSOC and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




